EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. James G. Passé on December 15, 2021.

The application has been amended as follows: 
	2.1. In claim 1:
                     a) line 4, “0.08%” has been replaced with --0.5%--
                     b) line 7, the phrase “at least” after “comprising” has been deleted
                     c) line 8 (last line), after “solution” the following has been added:
--, wherein all detectable residues of the hazardous drug or the hazardous drug related product are removed from the surface--
(support is found in paragraphs [005], [006] and [016] in the parent application, 14/215,855 and same paragraphs in the provisional application, 61/788,426; in the present application, see paragraphs [005], [006] and [016]).
	2.2. Claim 6-8 have been cancelled.
	2.3. In the specification:
                     a) page 1, line 2 after the Title, --now abandoned,-- has been added after “January 21, 2016,”


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The objection to claim 1, and the rejection of claims 1-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of Applicant’s amendment.
	The declaration under 37 CFR 1.132 filed on September 23, 2021 is sufficient to overcome the rejection of claims 1-5 based upon the HDCLEAN, as evidenced by HDClean 1 MSDS and HDClean 2 MSDS because William Zamboni, one of the inventors,  stated that the cited HDCLEAN references are his work. 
	The present claims now recite “consisting of” in the method steps, and the isopropyl alcohol concentration has been limited to “about 50% by weight of the solution,” and a limitation that all detectable residues of the hazardous drug or hazardous drug related products have been removed from the surface,  hence, the obviousness rejections of the remaining prior art to Kundsin; and Tkaczuk in view of Kilkenny are overcome because the concentration of the isopropyl alcohol of the above references are outside the scope of the present claims and none of these references teaches or suggests  that all detectable residues of the hazardous drug or hazardous drug related products have been removed from the contaminated surface, when using the recited first solution and the recited second solution  in succession. 
	Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the art. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





                                                                     /LORNA M DOUYON/                                                                    Primary Examiner, Art Unit 1761